*241OPINION OF THE COURT
Per Curiam.
By order of this Court dated September 8, 1994, the respondent was suspended from the practice of law for a period of three years (see, Matter of McKeon, 202 AD2d 57). On January 20, 1995, the respondent was sentenced to a term of incarceration of 72 months upon his plea of guilty in the United States District Court for the Eastern District of New York to one count of conspiracy to possess with intent to distribute narcotics in violation of 21 USC §§ 846 and 841 (b) (1) (B) (i) and (C).
It is well settled that the Federal crime of conspiracy to possess with intent to distribute narcotics is a criminal offense which, if committed within this State, would constitute a felony under New York law (Matter of Carbonaro, 94 AD2d 299; Matter of Effron, 58 AD2d 510).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted without opposition from the respondent. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Sullivan, Balletta and Joy, JJ., concur.
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent, Kevin G. McKeon, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Kevin G. McKeon is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.